PER CURIAM: *
Victor Acuna-Carbajal appeals his conviction and sentence for possession with intent to distribute over 100 kilograms of marijuana. Acuna-Carbajal contends that 21 U.S.C. § 841 is facially unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). As Acuna-Carbajal concedes, his argument is foreclosed by circuit precedent. See United States v. Slaughter, 238 F.3d 580, 582 (5th Cir.2000). He raises the issue only to preserve it for Supreme Court review. The district court’s judgment is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cm. R. 47.5.4.